—In an action for a judgment declaring the fair market value of shares of a cooperative apartment owned by the parties, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Lonschein, J.), dated April 27, 1993, as, after a nonjury trial, awarded prejudgment interest to the plaintiff.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
We agree with the trial court that the defendant breached the parties’ separation agreement. Thus, the plaintiff is entitled to prejudgement interest on the entire award as a matter of right (see, Sinclair v Wieder, 48 AD2d 866). Furthermore, the trial court correctly computed the interest from the date by which the marital premises had to be sold (see, CPLR 5001 [b]; Silvester v Silvestrelli, 204 AD2d 427).
The defendant’s remaining contention is without merit. Copertino, J. P., Pizzuto, Santucci and Florio, JJ., concur.